 Case: 4:20-cv-00655-RLW Doc. #: 26 Filed: 05/20/20 Page: 1 of 2 PageID #: 720



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ST. LOUIS COUNTY, MISSOURI,                       )
                                                  )
          Plaintiff,                              )    Cause No. 4:20-CV-655 RLW
                                                  )
v.                                                )
                                                  )
HOUSE OF PAIN GYM SERVICES, LLC,                  )
et al.,                                           )
                                                  )
          Defendants.                             )

                          PLAINTIFF ST. LOUIS COUNTY, MISSOURI’S
                       MOTION FOR LEAVE TO FILE OVER-LENGTH BRIEF

          COMES NOW, Plaintiff St. Louis County, Missouri (“Plaintiff”), by and through its

undersigned counsel, and respectfully moves the Court for leave to file an over-length Opposition

to Defendants’ Motion to Dismiss and Supplemental Memorandum in Support of Amended

Motion for Temporary Restraining Order. In support of this Motion, Plaintiff states as follows:

          1.      Yesterday afternoon, Defendants filed a 49-page Memorandum in Support of their

Motion to Dismiss. (ECF No. 20.)

          2.      To respond fully to Defendants’ contentions, Plaintiff requires additional pages

beyond the fifteen pages permitted by Local Rule 4.01(D). Specifically, Plaintiff respectfully

requests fifteen additional pages for its forthcoming filing, in advance of the hearing this afternoon.

          WHEREFORE, Plaintiff St. Louis County, Missouri respectfully requests that the Court

grant its Motion, permit Plaintiff an additional fifteen pages for its forthcoming Opposition to

Defendants’ Motion to Dismiss and Supplemental Memorandum in Support of Amended Motion

for Temporary Restraining Order, and such other and further relief as the Court deems just and

proper.




2380038
 Case: 4:20-cv-00655-RLW Doc. #: 26 Filed: 05/20/20 Page: 2 of 2 PageID #: 721



                                          Respectfully submitted,

                                          BETH ORWICK
                                          COUNTY COUNSELOR

Dated: May 20, 2020                 By:    /s/ Steven J. Capizzi
                                          Steven J. Capizzi, #56209 (MO)
                                          Emily B. Allison, #67304 (MO)
                                          Associate County Counselor
                                          41 S. Central Avenue, Ninth Floor
                                          Clayton, MO 63105
                                          (314) 615-7042 (tel); (314) 615-3732 (fax)
                                          scapizzi@stlouisco.com
                                          eallison@stlouisco.com

                                          and

                                          LEWIS RICE LLC

                                          Neal F. Perryman, #43057 (MO)
                                          Michael L. Jente, #62980 (MO)
                                          600 Washington Avenue, Suite 2500
                                          St. Louis, Missouri 63101
                                          Telephone: (314) 444-7661
                                          Facsimile: (314) 612-7661
                                          nperryman@lewisrice.com
                                          mjente@lewisrice.com

                                          Attorneys for Plaintiff
                                          St. Louis County, Missouri




                                      2
